277 So.2d 673 (1973)
EMILE M. BABST CO., INC.
v.
COMMERCIAL ENTERPRISES, INC., et al.
No. 53511.
Supreme Court of Louisiana.
May 24, 1973.
Writ denied. There is no error of law in the judgment of the Court of Appeal.
BARHAM, J., is of the opinion the writ should be granted. Relator, as pledgee of stock seeks only to mandamus the corporation to record him on the books of the corporation as pledgee of these stocks. He does not claim ownership or rights of ownership. The cases cited by the Court of Appeal are inapposite since they speak of absolute ownership by conversion by the pledgee of the stock by requiring new stock without ordinary legal process.